DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
The disclosure is objected to because of the following informalities:
-The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
-Page 20, line 24 reads “the heat delivery element 16” and should read “the heat delivery element 96”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
-Claim 6 recites the limitation "the pivot spring" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 9-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Metcalf (U.S. Patent No. 5,016,352) in view of Andrews (U.S. Patent No. 6,161,288) in view of Hodgson (U.S. Patent Pub. No. 2015/0174773).
-Regarding claim 1, Metcalf teaches a razor including a handle (11) the handle comprising a main body (10) and a pivoting head pivotally coupled with the main body about a pivot axis, (Figure 7, Col. 1, Lines 51-56 and Col. 4, Lines 56-62; Examiner notes the pivoting head is the pivotable razor cartridge and the pivot axis is the connection point of fingers 40 and 41), and comprising a base member (12) and a cover 
Metcalf does not teach the pivoting head having a substantially trapezoidal prism shape.
Andrews teaches it is old and well known in the art of shaving razors to incorporate pivoting head having a generally trapezoidal or triangular shape when viewed in end cross-section (Figures 57-59; Col. 38, Lines 54-65; Examiner notes the trapezoidal or triangular shape is also a prism in that the head has ends that are parallel, congruent polygons and sides that are parallelograms).
One of ordinary skill in the art would have good reason to pursue shapes which are known to be useful for a particular cutting function. There are a finite number of possible shapes which pertain to a handheld shaving head and allow for the shaving device to provide thus having function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable shape in an attempt to provide an improved shaving function for the razor cartridge, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 1, Metcalf does not provide an interior compartment comprising a conductive strip.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Metcalf to incorporate the teachings of Hodgson to provide the pivoting head with an interior compartment comprising a conductive strip. Doing so provide a warming sensation during a shaving (Paragraph 0019).

Regarding claim 2, the modified device of Metcalf does not provide wherein the pivoting head further comprises at least one interior channel, and a pivot spring is at least partially disposed in the interior channel.
Andrews teaches it is old and well known in the art of shaving razors to incorporate a pivoting head (241) having at least one interior channel (377, 378), and a pivot spring (381, 382) is at least partially disposed in the interior channel (Figures 30-32; Col. 28, Lines 15-25).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the modified device of Metcalf to incorporate the teachings of Andrews to provide a pivoting head with an interior channel and a pivot 

Regarding claim 7, the modified device of Metcalf teaches a first arm (16) having a first proximal portion (X1) and a first distal end (X2) the first proximal portion being coupled to the main body at a first location and a second arm (18) having a second proximal portion (X3) and a second distal end (X4), the second proximal portion being coupled to the main body at a second location (See annotated Figure 1 below); and " the first and second distal ends being in spaced relationship and having pivotally coupled there between the pivoting head (Metcalf Col. 3, Lines 46-59; Examiner notes the opening 35 of the second arm cooperates with the mating element 28 of the main body to provide the coupling; Metcalf Figure 7, Col. 1, Lines 51-56 and Col. 4, Lines 56-62; Examiner notes the pivoting head is the pivotable razor cartridge).

    PNG
    media_image1.png
    839
    595
    media_image1.png
    Greyscale

Regarding claim 9, the modified device of Metcalf does not provide wherein the base member is coupled to a benefit delivery member, the benefit delivery member having a proximal end disposed in the main body and a distal end disposed in the pivoting head, the benefit delivery member comprising a heat dispersion layer.
Hodgson teaches a base member (20) coupled to a benefit delivery member (22) the benefit delivery member having a proximal end disposed in the main body and a distal end disposed in the pivoting head, the benefit delivery member comprising a heat dispersion layer (222) (Figures 1 and 3; Paragraphs 0027-0028 and 0036-0037 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Metcalf to incorporate the teachings of Hodgson to provide a benefit delivery member comprising a heat dispersion layer. Doing so provide a warming sensation during a shaving (Paragraph 0019).

Regarding claim 10, the modified device of Metcalf does not provide wherein the pivoting head comprises a face comprising an elastomeric material.
Andrews teaches it is old and well known in the art of shaving razors to provide a pivoting head (950) with a face comprising an elastomeric material (964)(Figure 69; Col. 11, Lines 52-57 and Col. 40, Lines 48-56).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the modified device of Metcalf to incorporate the teachings of Andrews to provide a face comprising an elastomeric material. Doing so enhances gripping of the skin during use (Andrews Col. 11, Lines 52-57).

-Regarding claim 11, Metcalf teaches a razor including a handle (11) the handle comprising a main body (10) and a pivoting head pivotally coupled with the main body about a pivot axis, (Figure 7, Col. 1, Lines 51-56 and Col. 4, Lines 56-62; Examiner notes the pivoting head is the pivotable razor cartridge and the pivot axis is the connection point of fingers 40 and 41), and comprising a base member (12) and a cover 
Metcalf does not teach the pivoting head having a substantially trapezoidal prism shape.
Andrews teaches it is old and well known in the art of shaving razors to incorporate pivoting head having a generally trapezoidal or triangular shape when viewed in end cross-section (Figures 57-59; Col. 38, Lines 54-65; Examiner notes the trapezoidal or triangular shape is also a prism in that the head has ends that are parallel, congruent polygons and sides that are parallelograms).
One of ordinary skill in the art would have good reason to pursue shapes which are known to be useful for a particular cutting function. There are a finite number of possible shapes which pertain to a handheld shaving head and allow for the shaving device to provide thus having function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable shape in an attempt to provide an improved shaving function for the razor cartridge, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 11, Metcalf does not provide the base member and the cover member defining an interior compartment coupled to a conductive strip extending from the main body.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Metcalf to incorporate the teachings of Hodgson to provide the pivoting head with an interior compartment comprising a conductive strip. Doing so provide a warming sensation during a shaving (Paragraph 0019).

-Regarding claim 12, the modified device of Metcalf does not provide wherein the pivoting head further comprises at least one interior channel, and a pivot spring is at least partially disposed in the interior channel.
Andrews teaches it is old and well known in the art of shaving razors to incorporate a pivoting head (241) having at least one interior channel (377, 378), and a pivot spring (381, 382) is at least partially disposed in the interior channel (Figures 30-32; Col. 28, Lines 15-25).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the modified device of Metcalf to incorporate the teachings of Andrews to provide a pivoting head with an interior channel and a pivot 

Regarding claim 20, the modified device of Metcalf teaches a first arm (16) having a first proximal portion (X1) and a first distal end (X2) the first proximal portion being coupled to the main body at a first location and a second arm (18) having a second proximal portion (X3) and a second distal end (X4), the second proximal portion being coupled to the main body at a second location (See annotated Figure 1 above); and " the first and second distal ends being in spaced relationship and having pivotally coupled there between the pivoting head (Metcalf Col. 3, Lines 46-59; Examiner notes the opening 35 of the second arm cooperates with the mating element 28 of the main body to provide the coupling; Metcalf Figure 7, Col. 1, Lines 51-56 and Col. 4, Lines 56-62; Examiner notes the pivoting head is the pivotable razor cartridge).

Claims 5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Metcalf (U.S. Patent No. 5,016,352) in view of Andrews (U.S. Patent No. 6,161,288) in view of Hodgson (U.S. Patent Pub. No. 2015/0174773) applied to claims 1 and 11 respectively above, and further in view of Worrick, III et al. (U.S. Patent Pub. No. 2005/0198840) hereinafter Worrick.
Regarding claim 5, the modified device of Matcalf does not provide wherein the pivoting head is rotatable about the pivot axis from the rest position through an angle of 
Regarding claim 16, the modified device of Matcalf does not provide wherein the pivoting head is rotatable about a pivot axis from the rest position through an angle of rotation to an angle of between 0 degrees and 45 degrees and when rotated the pivot spring applies a biasing torque about the first pivot axis of up to 25 N-mm.
Regarding claim 17, the modified device of Matcalf does not provide wherein the pivoting head is rotatable about a pivot axis from the rest position through an angle of rotation to an angle of between 0 degrees and 45 degrees and when rotated the pivot spring applies a biasing torque about the first pivot axis of between 2 N-mm and 12 N-mm.
Worrick teaches it is old and well known in the art of shaving razors to provide wherein the pivoting head (16) is rotatable about the pivot axis from the rest position through an angle of rotation to an angle of between about 0 degrees and about 45 degrees (Paragraphs 0083-0084) and when rotated the spring plunger applies a biasing torque about the first pivot axis of up to about 6 N-mm (Paragraph 0087).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Metcalf to incorporate the teachings of Worrick to provide the pivoting head with an angle of rotation between 0 and 45 degrees and a specific spring torque. In doing so enables the pivot head to pivot freely between its upright and fully loaded positions in response to a changing load applied by the user (Paragraph 0085).
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Metcalf (U.S. Patent No. 5,016,352) in view of Andrews (U.S. Patent No. 6,161,288) in view of Hodgson (U.S. Patent Pub. No. 2015/0174773) applied to claims 1 and 11 respectively above, and further in view of Bond (U.S. Patent No. 4,514,904) and Hashimura (U.S. Patent Pub. No. 2012/0125489) and
Regarding claims 6 and 19, the modified device of Metcalf does not provide wherein the pivot spring comprises stainless steel having an engineering yield stress of between 800 M Pa and 2000 MPa.
Bond teaches it is old and well known in the art of shaving razors to provide a spring member as stainless steel (Col. 3, Lines 47-51).
One of ordinary skill in the art would have good reason to pursue materials which are known to be useful for a particular elastic function. There are a finite number of possible materials which pertain to a springs and allow for the spring to provide proper elasticity for the intended function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable material in an attempt to provide an improved spring function for the shaver, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Hashimura teaches it is old and well known in the art of springs to provide a high strength steel wire for spring wherein the yield strength is 1470 to 1980 MPa (Paragraph 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the modified device of Metcalf to incorporate the teachings of Hashimura to provide a spring with a yield strength of 1470-1980MPa. Doing so secures the strength and settling resistance of the spring (Paragraph 0136).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Metcalf (U.S. Patent No. 5,016,352) in view of Andrews (U.S. Patent No. 6,161,288) in view of Hodgson (U.S. Patent Pub. No. 2015/0174773) applied to claims 1 and 7 above, and further in view of Johnson (U.S. Patent Pub. No. 2016/0121497).
Regarding claim 8, the modified device of Metcalf teaches wherein the first arm comprises a first cylindrical pin (40) member at the first distal end and the second arm comprises a second cylindrical pin member (41) to the second distal end, and wherein the first pin operatively engages a first receiving bearing in the pivoting head and the second pin operatively engages a second receiving bearing in the pivoting head (Metcalf Figure 7 and Col. 4, Lines 56-62; Examiner notes the first and second pin member must engage a bearing element within the pivoting head for attachment of the pivoting head).
The modified device of Metcalf does not provide wherein the first cylindrical pin member is welded at the first distal end, and the second arm comprises a second cylindrical pin member welded to the second distal end.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the modified device of Metcalf to incorporate the teachings of Johnson* to provide a member welded thereto In doing so, it provides the distal end member as integral with the handle element (Johnson Paragraph 0016).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Metcalf (U.S. Patent No. 5,016,352) in view of Andrews (U.S. Patent No. 6,161,288) in view of Hodgson (U.S. Patent Pub. No. 2015/0174773) applied to claim 11 above, and further in view of Bond (U.S. Patent No. 4,514,904).
Regarding claim 18, the modified device of Metcalf does not provide wherein a pivot spring is made of a metal selected from the group consisting of steel and stainless steel.
Bond teaches it is old and well known in the art of shaving razors to provide a spring member as stainless steel (Col. 3, Lines 47-51).
One of ordinary skill in the art would have good reason to pursue materials which are known to be useful for a particular elastic function. There are a finite number of possible materials which pertain to a springs and allow for the spring to provide proper elasticity for the intended function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable material in an attempt to provide an improved spring function for the shaver, as a person with ordinary skill has good reason .

Allowable Subject Matter
Claims 3, 4 and 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance. The prior art fails to anticipate or make obvious the razor of claims 3, 4 and 13-15 including the specifics of the pivot spring comprising a first coil spring and a second coil spring and a main bar portion that couples the first and second coil springs together 
A review of the closest prior art supports the above as explained in the rejections provided above.
The modified device of Metcalf does not teach the pivot spring comprising a first coil spring and a second coil spring and a main bar portion that couples the first and second coil springs together, wherein the pivot spring is coupled with the pivoting head and interacts with the pivoting head to bias the pivoting head about the pivot axis into a rest position of claim 3, the pivot spring comprising a first coil spring and a second coil spring and a main bar portion that couples the first and second coil springs together in a spaced relationship, and wherein one of the first and second coil springs defines a longitudinal coil axis that is substantially parallel to and offset from the pivot axis a 
-Examiner notes the spring elements provided within the prior art are longitudinal based and it does not appear a pivot spring incorporating a first and second coil spring, with a main bar portion separating the two coils would function as required if added to a spring system of Metcalf (U.S. Patent No. 5,016,352) or Andrews (U.S. Patent No. 6,161,288).

Response to Arguments
Applicant's arguments filed 03/04/2021 have been fully considered but they are not persuasive. Applicant’s statements regarding the 112 rejection concerning the preamble of the claims have been noted. However, Examiner notes the claim merely .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  06/04/2021Examiner, Art Unit 3724                                                                                                                                                                                                        
/STEPHEN CHOI/Primary Examiner, Art Unit 3724